UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 28, 2015 MANPOWERGROUP INC. (Exact name of registrant as specified in its charter) Wisconsin 1-10686 39-1672779 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Manpower Place Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(414) 961-1000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At our 2015 Annual Meeting, our shareholders voted on proposals to: (1) elect nine individuals nominated by the Board of Directors of the Company to serve until 2016; (2) ratify the appointment of Deloitte & Touche LLP as our independent auditors for 2015; and (3) provide an advisory vote on the compensation of our named executive officers.The final voting results on these proposals are as follows: Broker For Against Abstain Non-Votes 1. a) Election of Cari M. Dominguez b) Election of Jeffrey A. Joerres c) Election of Roberto Mendoza d) Election of Ulice Payne, Jr. e) Election of Jonas Prising f) Election of Paul Read g) Election of Elizabeth P. Sartain h) Election of John R. Walter h) Election of Edward J. Zore 2.Ratification of the appointment of Deloitte & Touche LLP as our independent auditors for 2015 0 3.Advisory vote on the compensation of our named executive officers Item 8.01Other Events On April 28, 2015 we issued a press release announcing that our Board of Directors declared a semi-annual dividend of $0.80 per share. The dividend will be paid on June 15, 2015 to shareholders of record as of the close of business on June 1, 2015. The press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Item 9.01. Exhibits Exhibit No. Description Press Release dated April 28, 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MANPOWERGROUP INC. Dated: 4-29-2015 By: /s/ Richard Buchband Name: Richard Buchband Title: Senior Vice President, General Counsel and Secretary Exhibit Index Press Release dated April 28, 2015
